Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant argues in regards to claim 1, newly amended limitation “an interior recognizer configured to recognize an extent of dirtiness of an interior of the vehicle according to the determined state of the vehicle” lies in stark contrast to Tokatyan (US 20180330475). That Tokatyan lacks any disclosure regarding considering an extent of dirtiness when making the determination that a vehicle needs to be cleaned and instead Tokatyan discloses that a vehicle needs to be cleaned when a significant pieces of trash is identified and when a small piece of trash is identified, regardless of the significance. To support this assertion applicant cites [0043]. 
However, paragraph [0043] by the Examiner’s interpretation discloses not that regardless of size the vehicle will need to be cleaned, but instead that “if the vehicle stain and trash detection system identifies a significant stain or piece of trash left by the previous passenger, the vehicle may need to be cleaned”. This says that the stain or piece of trash must be significant in order for a determination to be made that the vehicle needs to be cleaned. It does not, however, say that all dirt must be cleaned. That being said, this same paragraph does indeed disclose a number of ways that dirt, stains, and trash may be dealt with based on their significance. As such, Tokatyan, in fact, discloses that a determination of whether a vehicle needs to be cleaned is made based on the significance of a stain or piece of trash, therefore Tokatyan does disclose recognizing the extent of dirtiness of an interior of the vehicle because it must assess the significance of the stain or piece of trash and this assessment is made by an interior 
Applicant argues claims 8 and 9, while different in scope, have been similarly amended and are allowable for the same reasons. These arguments are unpersuasive for the same reasons as previously stated. 
Applicant argues claims 2 and 3 are allowable by virtue of dependency on an allowable claim. This is found unpersuasive for the reasons as explained above.
Applicant further argues Duan (US 20190084369) does not cure the previously mentioned deficiencies of Tokatyan. However, these deficiencies have already been responded to above and this argument is found to be unpersuasive for the same reasons. Similarly applicant argues claims 4 and 5 are allowable by virtue of dependency which is further found unpersuasive. 
In regards to claims 6 and 7, applicant argues Scheer (US 20120264361) does not cure the previously mentioned deficiencies of Tokatyan and they are allowable by virtue of dependency on allowable claims. These arguments are found to be unpersuasive for the same reasons as discussed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Tokatyan (US 20180330475).
In regards to claim 1, Tokatyan teaches a vehicle purification device (Fig 1) comprising: 
a determiner configured to determine a state of a vehicle; (Fig 1, [0019], Vehicle stain and trash detection system 104, detects stains, dirt, trash, and other objects in vehicle, which is state of the vehicle.)
a necessity determiner configured to determine whether purification of the vehicle is necessary according to the state of the vehicle determined by the determiner; ([0030] trash/stain classification module 218 detects location and types of stains/dirt/trash. [0033] vehicle maintenance manager 220 determines if vehicle needs to be removed from service to be cleaned or cleaned at all.)
a possibility determiner configured to determine whether the purification of the vehicle is possible using equipment of the vehicle when the necessity determiner determines that the purification of the vehicle is necessary; ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may include if it can be cleaned by an automatic cleaning system or a robot, which one of ordinary skill in the art would have understood may be located in the vehicle, or that cleaning may require servicing by a user. This is a determination of whether or not the on board cleaning is sufficient or other cleaning services are necessary.)
a device controller configured to perform a predetermined operation so that the purification is performed by another unit different from the equipment of the vehicle when the possibility determiner determines that the purification of the vehicle is not possible; ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may be that it be cleaned by servicing by a user at a vehicle service center. [0019] may be part of an automated driving system, which one of ordinary skill would have understood may include driving the vehicle to a vehicle service center.) and 

wherein the extent of dirtiness is the extent of dirtiness attached to the floor surface or the surfaces of the seats of the vehicle or the extent of pollutant in the air of the interior. ([0047] an example environment the vehicle stain and trash detection system operates in may include an interior vehicle surface, such as a seating surface or a vehicle floor surface.)

In regards to claim 2, Tokatyan teaches the vehicle purification device according to claim 1, 
wherein the predetermined operation is guidance to a cleaning place in which the purification of the vehicle is possible, ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may be that it be cleaned by servicing by a user at a vehicle service center. [0019] may be part of an automated driving system, which one of ordinary skill would have understood may include driving the vehicle to a vehicle service center.) 
wherein the vehicle purification device further comprises: 
a recognizer configured to recognize a surrounding situation of the vehicle; ([0020] vehicle control system may include one or more sensor systems for determining presence of nearby obstacles.) and 
a driving controller configured to control one or both of steering and acceleration or deceleration of the vehicle according to a recognition result of the recognizer, ([0019] automated driving/driving assistance system 102 may control one or more of braking, steering, seat belt tension, 
wherein the device controller is configured to control the driving controller such that the vehicle travels to the cleaning place when the possibility determiner determines that the purification is not possible using the equipment. ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may be that it be cleaned by servicing by a user at a vehicle service center. [0019] may be part of an automated driving system, which one of ordinary skill would have understood may include driving the vehicle to a vehicle service center.)

In regards to claim 3, Tokatyan teaches the vehicle purification device according to claim 1, 
wherein the determiner includes an imaging device, ([0020] camera systems 110 may include one or more interior cameras that capture images of the inside of the vehicle.) and 
wherein the necessity determiner is configured to determine whether the purification of the vehicle is necessary according to an image captured by the imaging device. ([0025] vehicle stain and detection system 104 includes image processing module 208 that receives image data from one or more camera systems.)

In regards to claim 8, Tokatyan teaches a vehicle purification method (Figs 4A, 4B, 4C, 5) of causing a computer to: 
determine a state of a vehicle; ([0038], 414, vehicle stain and trash detection system identifies differences in images of current and clean image. Differences may represent stains, dirt, or trash. This is identifying state of vehicle.)

determine whether the purification of the vehicle is possible using equipment of the vehicle when the purification of the vehicle is determined to be necessary; ([0043] at 422 determines type of cleaning required, which may include if it can be cleaned by an automatic cleaning system or a robot, which one of ordinary skill in the art would have understood may be located in the vehicle, or that cleaning may require servicing by a user. This is a determination of whether or not the on board cleaning is sufficient or other cleaning services are necessary.)
perform a predetermined operation so that the purification is performed by another unit different from the equipment of the vehicle when the purification of the vehicle is determined not to be possible; ([0043] type of cleaning may be that the vehicle may be serviced at a vehicle service center. [0019] may be part of an automated driving system, which one of ordinary skill would have understood may include steps of driving the vehicle to a vehicle service center.) and 
recognize an extent of dirtiness of an interior of the vehicle according to the determined state of the vehicle, ([0038] vehicle stain and trash detection system identifies differences between current images of interior of vehicle and clean images. [0043] at 428, if a stain or piece of trash is observed to be significant, the vehicle may need to be cleaned. As such, the vehicle stain and trash detection system must determine the significance of dirt present, which is the extent of dirtiness of the interior of the vehicle.)
wherein the extent of dirtiness is the extent of dirtiness attached to the floor surface or the surfaces of the seats of the vehicle or the extent of pollutant in the air of the interior. ([0047] an example environment the vehicle stain and trash detection system operates in may include an interior vehicle surface, such as a seating surface or a vehicle floor surface.)

In regards to claim 9, Tokatyan teaches a storage medium ([0011]) causing a computer to: 
determine a state of a vehicle; (Fig 1, [0019], Vehicle stain and trash detection system 104, detects stains, dirt, trash, and other objects in vehicle, which is state of the vehicle. Fig 1 is vehicle control system which executes instructions.)
determine whether purification of the vehicle is necessary according to the determined state of the vehicle; ([0030] trash/stain classification module 218 detects location and types of stains/dirt/trash. [0033] vehicle maintenance manager 220 determines if vehicle needs to be removed from service to be cleaned or cleaned at all.)
determine whether the purification of the vehicle is possible using equipment of the vehicle when the purification of the vehicle is determined to be necessary; ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may include if it can be cleaned by an automatic cleaning system or a robot, which one of ordinary skill in the art would have understood may be located in the vehicle, or that cleaning may require servicing by a user. This is a determination of whether or not the on board cleaning is sufficient or other cleaning services are necessary.)
perform a predetermined operation so that the purification is performed by another unit different from the equipment of the vehicle when the purification of the vehicle is determined not to be possible; ([0033] vehicle maintenance manager 220 may determine kind of cleaning required. [0043] kind of cleaning required may be that it be cleaned by servicing by a user at a vehicle service center. [0019] may be part of an automated driving system, which one of ordinary skill would have understood may include driving the vehicle to a vehicle service center.) and 
recognize an extent of dirtiness of an interior of the vehicle according to the determined state of the vehicle, ([0038] vehicle stain and trash detection system identifies differences between current 
wherein the extent of dirtiness is the extent of dirtiness attached to the floor surface or the surfaces of the seats of the vehicle or the extent of pollutant in the air of the interior. ([0047] an example environment the vehicle stain and trash detection system operates in may include an interior vehicle surface, such as a seating surface or a vehicle floor surface.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tokatyan in view of Duan et al. (US 20190084369).
In regards to claim 4, Tokatyan teaches the vehicle purification device according to claim 1.
Tokatyan also teaches the vehicle control system 100 may include a data store 116 for storing relevant or useful data for navigation and safety, such as map data, driving history, or other data. Driving history is action history, consistent with the applicant's specification ([0020]).
Tokatyan does not teach:

Duan teaches adjusting the air quality system of a vehicle ([0075]) based at least in part on environmental information, historical information, weather, and other information ([0023]). This information is fed to a machine learning model which is trained based on the location history of the own vehicle and probe vehicles ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system of Tokatyan by incorporating the teachings of Duan such that the vehicle can use data on the external environment to train a machine learning model to adjust the air quality inside the vehicle, which is a form of purifying the vehicle.
The motivation to do so is that, as acknowledged by Duan, air pollutants can enter the vehicle which can be harmful to the vehicle occupants ([0010], [0012]), which can also make the vehicle interior itself dirtier. One of ordinary skill would have understood that a machine learning model trained on vehicle history is an effective way to predict how air quality will change and adjust based on this prediction.

In regards to claim 5, Tokatyan teaches the vehicle purification device according to claim 1.
Tokatyan does not teach:
wherein the necessity determiner is configured to determine whether the purification of the vehicle is necessary further according to a surrounding environment of the vehicle.
Duan teaches the data on air quality includes data on the external environment of the vehicle, vehicle location, map data including nearby points of interest ([0023]). This information may be used to adjust the air quality and air quality system of the vehicle ([0075]). As such, the vehicle determines if a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the system of Tokatyan by incorporating the teachings of Duan, such that the vehicle can use data on the external environment and use that information to determine adjustments to the air quality system of the vehicle, which may be a determination that it is necessary to purify the vehicle interior.
The motivation to do so is that, as acknowledged by Duan, air pollutants can enter the vehicle which can be harmful to the vehicle occupants ([0010], [0012]), which can also make the vehicle interior itself dirtier. Air pollutants may vary based on the location, and therefore the surrounding environment needs to be taken into account to adjust the interior air quality ([0010]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokatyan in view of Scheer et al. (US 20120264361).
In regards to claim 6, Tokatyan teaches the vehicle purification device according to claim 1. 
Tokatyan does not teach:
wherein the equipment includes a spraying device that is configured to spray a detergent purifying the interior of the vehicle, and wherein the predetermined operation is the spraying of the detergent by the spraying device.
However, Scheer teaches a system and method to improve the air quality of an interior vehicle, which is a form of purifying an interior of the vehicle consisted with the applicant's specification, in which operations include ionizing and ozonization of the air entering a vehicle may be carried out after a predetermined period of time has passed in which it is determined that the vehicle is not occupied ([0020]). Following this, air may be flushed and then fragranced to further clean the interior of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vehicle internal cleaning system of Tokatyan by incorporating the teachings of Scheer and knowledge common within the art, such that the system also includes devices to ionize and ozonize the air entering the vehicle after a predetermined period of time has passed and it has been determined that the vehicle is unoccupied and following this air may be flushed and fragranced with a detergent.
The motivation to do so is that, as acknowledged by Scheer, vehicles may begin to smell and produce germs over a period of time, especially when sitting parked ([0002], [0003]). It may not be desired to open windows or use other conventional methods while unoccupied, as such ionization and ozonization, followed by flushing and fragrancing can avoid these disadvantages while improving the quality of air inside the vehicle ([0008]). Likewise, one of ordinary skill in the art would have recognized that detergents are a common scented product that can be dispersed through a ventilation system which can be used for fragrancing with the added benefit of further sanitizing the vehicle.

In regards to claim 7, Scheer teaches air may be flushed and then fragranced to further clean the interior of the vehicle, where the fragrance may be sprayed into the ventilation system ([0023]). One of ordinary skill in the art would have understood that this fragrance application can be performed by a detergent, which would advantageously also further clean the interior of the vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the vehicle internal cleaning system of Tokatyan, as already modified by Sheer, by further incorporating the teachings of Scheer and knowledge common within the art, such 
The motivation to do so is that, as acknowledged by Scheer, vehicles may begin to smell and over a period of time, especially when sitting parked ([0002], [0003]). It may not be desired to open windows or use other conventional methods while unoccupied. Flushing and fragrancing can avoid these disadvantages while improving the quality of air inside the vehicle ([0008]). Likewise, one of ordinary skill in the art would have recognized that detergents are a common scented product that can be dispersed through a ventilation system which can be used for fragrancing with the added benefit of further sanitizing the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Concina (US 20100237649) teaches a car ventilation system for sanitizing and cooling the interior of the vehicle.
Tokatyan (US 10112585) teaches determining when a vehicle outside needs to be cleaned, potentially including when it needs to be taken out of service.
Tokatyan (US 20180307926) teaches a trash and stain detection system using image analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661